Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 7/14/2022:  
The 35 U.S.C. 112(b) rejections and the 35 U.S.C. 103 rejections have been dropped in view of amendments.  Claims 1-8, 10-20, and 35 are allowed.
Allowable Subject Matter
Claims 1-8, 10-20, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 18:
U.S. Publication No. 20180035332 to Agiwal disclose in Figures 1-16 a base station (BS) for a mobile telecommunications system, the base station comprising circuitry (Figure 16, controller 1620) configured to communicate with at least one user equipment (UE).
Transmit (via transceiver 1610), to the at least one user equipment, a … pre-emption indicator (PI) for indicating, as first level information, first information about resources (time slot X 130) used for at least one short-data transmission (URLLC; specification of the pending application discloses in page 8 lines 4-18 that URLLC is short-data transmission and eMBB is long-data transmission) within a transmission region which may contain at least one long-data transmission (eMBB; specification of the pending application discloses in page 8 lines 4-18 that URLLC is short-data transmission and eMBB is long-data transmission) of the at least one user equipment …  Figure 1 Section 0056: if URLLC packet 135 scheduled in time slot X (N+4 subframe) 130 overlaps with eMBB packets 131,133, then BS transmits a PI 150 to UE in time slot X-P (P>0)(N+3 subframe) 120 indicating to UE to skip UL transmission of eMBB packets 131,133 in time slot X 130.  UE then drops eMBB packets 131,133 in time slot X 130 to allow for transmission of the URLLC packet in time slot X 130.  So, BS transmits a PI 150 to UE indicating that time slot X 130 is used for URLLC transmission, wherein time slot X 130 was originally used for eMBB transmission; time slot X 130 can be used for both URLLC and eMBB transmission.  Refer to Sections 0055-00143.
…
…
Agiwal et al do not disclose …transmit, to the at least one user equipment, a multi-level pre-emption indicator for indicating, as first level information, first information about resources used for at least one short-data transmission within a transmission region which may contain at least one long-data transmission of the at least one user equipment, and, as second level information, second information about the resources used for the short-data transmission, wherein the second information indicates the resources used more accurately than the first information indicates the resources used.
U.S. Publication No. 20200280980 to Myung et al (support found in Provisional Application No. 62556501) disclose in Sections 0132, 0142, 0150, 0159, and 0167 wherein BS transmits to UE a DCI and the DCI (claimed “multi-level pre-emption indicator”) may include a plurality of fields and may inform of an indicated PUCCH resource through two or more fields (the two fields reads on the claimed “first level information”/ “first information” and the claimed “second level information”/ “second information”).   For example, the slot timing and start timing may be signaled separately through individual fields within the DCI (the slot timing in one field reads on the claimed first level information”/ “first information” and the start timing in another field reads on the claimed “second level information”/ “second information”).  Also, the start timing in the another field (claimed “second level information”/ “second information”) further defines the resources by indicating a start timing of the resources, since the slot timing in the one field (claimed first level information”/ “first information”) only indicates the slot timing of the resources (claimed “wherein the second information indicates the resources used more accurately than the first information indicates the resources used”).   Although Myung et al do not disclose that the DCI is used to indicate resources for the claimed “short-data transmission”, the DCI can be used to indicate resources for any type of data, including the claimed “short-data transmission”.  By applying Myung et al to Agiwal et al:  BS of Agiwal et al can use different fields to indicate different parameters of the resources used for URLLC transmission.  

However, none of the prior art disclose the limitations “…the second level information indicates whether to ignore the first level information…” and can be logically combined with Agiwal et al and Myung et al.

Independent claim 35:
U.S. Publication No. 20180035332 to Agiwal disclose in Figures 1-16 a base station (BS) for a mobile telecommunications system, the base station comprising circuitry (Figure 16, controller 1620) configured to communicate with at least one user equipment (UE).
Transmit (via transceiver 1610), to the at least one user equipment, a … pre-emption indicator (PI) for indicating, as first level information, first information about resources (time slot X 130) used for at least one short-data transmission (URLLC; specification of the pending application discloses in page 8 lines 4-18 that URLLC is short-data transmission and eMBB is long-data transmission) within a transmission region which may contain at least one long-data transmission (eMBB; specification of the pending application discloses in page 8 lines 4-18 that URLLC is short-data transmission and eMBB is long-data transmission) of the at least one user equipment …  Figure 1 Section 0056: if URLLC packet 135 scheduled in time slot X (N+4 subframe) 130 overlaps with eMBB packets 131,133, then BS transmits a PI 150 to UE in time slot X-P (P>0)(N+3 subframe) 120 indicating to UE to skip UL transmission of eMBB packets 131,133 in time slot X 130.  UE then drops eMBB packets 131,133 in time slot X 130 to allow for transmission of the URLLC packet in time slot X 130.  So, BS transmits a PI 150 to UE indicating that time slot X 130 is used for URLLC transmission, wherein time slot X 130 was originally used for eMBB transmission; time slot X 130 can be used for both URLLC and eMBB transmission.  
…
…
The first level information indicates the resources used based on a first resource grid (frame of Figure 1 is divided into a plurality of time slots, which reads on a claimed “first resource grid” since the claim does not specifically define a claimed “first resource grid”) dividing the reference downlink region into first resource regions (frame of Figure 1 is divided into a plurality of time slots).  Figure 1 Section 0056:  if URLLC packet 135 scheduled in time slot X (N+4 subframe) 130 overlaps with eMBB packets 131,133, then BS transmits a PI 150 to UE in time slot X-P (P>0)(N+3 subframe) 120 indicating to UE to skip UL transmission of eMBB packets 131,133 in time slot X 130.  So, a frame is divided into time slots, and a time slot X 130 is used for URLLC packet 135.  Refer to Sections 0055-00143.
…
Agiwal et al do not disclose …transmit, to the at least one user equipment, a multi-level pre-emption indicator for indicating, as first level information, first information about resources used for at least one short-data transmission within a transmission region which may contain at least one long-data transmission of the at least one user equipment, and, as second level information, second information about the resources used for the short-data transmission, wherein the second information indicates the resources used more accurately than the first information indicates the resources used.
U.S. Publication No. 20200280980 to Myung et al (support found in Provisional Application No. 62556501) disclose in Sections 0132, 0142, 0150, 0159, and 0167 wherein BS transmits to UE a DCI and the DCI (claimed “multi-level pre-emption indicator”) may include a plurality of fields and may inform of an indicated PUCCH resource through two or more fields (the two fields reads on the claimed “first level information”/ “first information” and the claimed “second level information”/ “second information”).   For example, the slot timing and start timing may be signaled separately through individual fields within the DCI (the slot timing in one field reads on the claimed first level information”/ “first information” and the start timing in another field reads on the claimed “second level information”/ “second information”).  Also, the start timing in the another field (claimed “second level information”/ “second information”) further defines the resources by indicating a start timing of the resources, since the slot timing in the one field (claimed first level information”/ “first information”) only indicates the slot timing of the resources (claimed “wherein the second information indicates the resources used more accurately than the first information indicates the resources used”).   Although Myung et al do not disclose that the DCI is used to indicate resources for the claimed “short-data transmission”, the DCI can be used to indicate resources for any type of data, including the claimed “short-data transmission”.  By applying Myung et al to Agiwal et al:  BS of Agiwal et al can use different fields to indicate different parameters of the resources used for URLLC transmission.  
Agiwal et al also do not disclose wherein the transmission region is a reference downlink region.
U.S. Publication No. 20190254081 to Li et al (support found in Provisional Application No. 62630546) disclose in Sections 0122 and 0130 wherein UE transmits eMBB and URLLC data to BS in a reference downlink region.  

However, none of the prior art disclose the limitations “…the second level information indicates the resources used within the indicated first resource regions.” and can be logically combined with Agiwal et al, Myung et al, and Li et al.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20200022112 to Yasukawa et al disclose in Figures 1-11 wherein BS indicates whether a resource is allocated to eMBB data or URLLC data and a quality level of the eMBB data or URLLC data (Section 0056).  Refer to Sections 0027-0120.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
July 22, 2022